DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The status of the claims is as follows:
This is a non-final Office Action on the merits Claims 1-11 and 14-20 remain pending. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicant's submission filed on 06/24/2022 has been entered.

Response to Arguments
1.	Applicant’s response arguments, with regards to claims 1-11 and 13-20, filed on 06/24/2022 are moot in view of the new grounds of rejection under the combination of references which is necessitated by Applicant’s amendments

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-5, 7-11, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” and “UBC Hackathon PR2 Rides the Elevator” to Troniak et al. in view of Tobey US2008/0302200, Ichinose et al. US2012/0041593 and Tsuyohiro JP2011195232, further in view Tatsuo JP2017220123.
(Note: “Charlie Rides the Elevator–Integrating Vision, Navigation and Manipulation Towards Multi-Floor Robot Locomotion” this publication has a YouTube video “UBC Hackathon PR2 Rides the Elevator” https://www.youtube.com/watch?v=6NPgToTOClw). 

5.	Regarding claims 1 and 20, Troniak discloses a method and a mobile robot (mobile robot Fig. 1) comprising: 
a motorized base configured to move the mobile robot within an environment (robot include robot boy and motorized base (as shown in fig. 5) and move around building see at least Fig. 2-3); 
a robot body on the motorized base (see at least Fig. 5) comprising and a mechanical arm (two mechanical arms see at least Fig. 1) and 
a controller (controller see at least right col. pg. 1) configured to:
identify a location of an elevator to be used; cause the motorized base to move to a location within a threshold distance from the elevator; cause the mechanical arm to press a button outside of the elevator to call the elevator at least in part a first position relative to the robot body (as shown in Fig. 1 the robot identified the elevator and move within a distance of elevator, and the robot use arm to press call button see at least abstract, right col. pg. 1, pg. 5-6 and Fig. 1-5); 
determine when elevator doors are open (once the elevator door open robot enter elevator see at least abstract); 
responsive to determining that the elevator doors are open, responsive to determining that a target location for the mobile robot exists in the elevator; cause the motorized base to move to the target location in the elevator (robot move to target location within the elevator when the target location within elevator exist see at least abstract, pg. 2-3 and right col. pg. 6); 
cause the mechanical arm to press a button inside the elevator associated with a target floor at least in part to a second position relative to the robot body (the robot use arm to press button of the target floor, where the robot use its arm to press the button second time see at least abstract, left col. pg.2 and pg. 5-6); 
after the elevator arrives at the target floor, determine when the elevator doors are open; and responsive to determining that the elevator doors are open at the target floor, cause the motorized base to exit the elevator (once the robot reach the target floor, the robot exit the elevator, that means the door is open see at least abstract, right col. pg. 3 and Fig. 1-6).  
Troniak does not explicitly disclose a rotatable ring configured to rotate horizontally around the robot body and arm extending from the rotatable ring; capture image data describing locations of individuals within the elevator; the motorized base to move to the target location in the elevator at a first speed if there are people in the elevator and at a second speed faster than 2the first speed if there are not people in the elevator ; and responsive to determining that a target location for the mobile robot does not exist in the elevator, detecting that the elevator doors are closing and, in response to detecting that the elevator doors are fully closed, causing to press the button outside the elevator a second time.

However, Tobey is directed to modular hybrid robotic arm. Tobey discloses the mobile robot with rotating ring/platform with a mechanical arm that is extendible from the rotatable ring/platform, where the arm includes an end effector/ hands that can apply a force (see at least [ ¶ 16, 56-57, 61, 63, 65, 69, 81, 84, 86 & 88] and Figs. 1 & 7-12). Therefore, from the teaching of Tobey, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to provide rotating ring/platform with a mechanical arm extendible from it similar to that of the teaching of Tobey in order to enhance the positioning of the mechanical arm.

However, Ichinose is directed to elevator system that autonomous mobile robot takes together with person. Ichinose discloses a robot include vision sensor/camera that detect individual inside the elevator as shown in (Fig. 4, 7-8 & 13) and determine a target location within the elevator based on the captured image via camera, and then robot move to target location that fit the robot base in the elevator (see at least [¶ 65-71 & 90] and Fig. 1-20D). Furthermore, Ichinose when the robot determines there is no open target space then the robot wait for next elevator, it well known in art that when the elevator stop in target floor, doors open for the users to get in or go out, and then the elevator close its doors the system turned off call button light, that means in order for the robot to wait for the next elevator car need to press call button again, for more clarification the Examiner user secondary reference of Tsuyohiro (see at least [¶ 65-71, 77 & 109] and Fig. 1-20D). Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of detecting individuals inside the elevator and determines target space exist within the elevator based on captured image and when the robot determines there is no open target space then the robot wait for next elevator similar to that of the teaching of Ichinose in order to enhance safety. 

However, Tatsuo is directed to mobile robot using elevator. Tatsuo discloses the mobile robot using elevator with passenger, and when the mobile robot detects passengers inside the elevator the robot reduces speed to enter elevator and move to target space, that means the mobile robot is controlling moving speed to enter the elevator based on the presence of the passenger, that means the mobile robot increase moving speed to enter the elevator when the elevator is empty (see at least third paraph. page 2 and Figs. 1-5b). Therefore, from the teaching of Tatsuo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of slowing the robot moving speed entering the elevator when passenger are present and increase the robot moving speed entering the elevator when elevator is empty similar to that of the teaching of Tatsuo in order to enhance safety. 

Tsuyohiro is directed to an elevator operating system. Tsuyohiro discloses an operating system for running the elevator, when the elevator stop in target floor and open the doors for the get in or out and once the elevator close doors and the elevator move another floor, the call button turns off, the users remaining in the elevator hall press the call button again so the system send another elevator car (see at least second para. second pg.). That means the elevator to stop in target floor the user/robot need to press the call button again. Therefore, from the teaching of Tsuyohiro, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of when the elevator close doors, the user need to press the call button again similar to that of the teaching of Tsuyohiro in order to enhance safety. 


6.	Regarding claim 2, Troniak discloses wherein the mobile robot is remotely connected to a central system and receives navigation instructions from the central system, the navigation instructions identifying the target floor (the connect to server and receive navigation instruction and identify the correct floor see at least abstract, right  col. 3, pg. 3, right col. pg. 5 and fig. 2-3).  

7.	Regarding claim 3, Troniak discloses causing the mechanical arm to press the button outside of the elevator to call the elevator (see at least abstract, right col. pg. 1 and pg. 5-6 and Fig. 1-5) further comprises:  
- 64 -determining a current floor of the mobile robot (robot navigate between floors, that means knows exactly current floor see at least abstract, right col. pg. 1, Pg. 3 and pg. 5-6 and Fig. 1-5); 
comparing the current floor of the mobile robot to the target floor (the robot press button of the desired floor, that means the robot compare the current floor with target floor see at least right col. pg. 3 & left col. pg. 6); and 
responsive to determining that the current floor is below the target floor, selecting an up button (the robot select up or down based on the correct button associate with the target floor, the robot was in first floor or basement and target floor was the second floor, that means the robot press button up see at least abstract, right col. pg. 3 & left col. pg. 6).  

8.	Regarding claim 4, Troniak discloses causing the mechanical arm to press the button outside of the elevator to call the elevator (see at least abstract, right col. pg. 1 and pg. 5-6 and Fig. 1-5) further comprises: determining a current floor of the mobile robot (robot navigate between floors, that means knows exactly current floor see at least abstract, right col. pg. 1, Pg. 3 and pg. 5-6 and Fig. 1-5); comparing the current floor of the mobile robot to the target floor (the robot press button of the desired floor that means the robot compare the current floor with target floor see at least right col. pg. 3 & left col. pg. 6) and ; and 
responsive to determining that the current floor is above the target floor, selecting a down button (the robot select up or down based on the correct button associate with the target floor, the robot was in first or basement and target floor was basement, that means the robot press down button see at least right abstract, col. pg. 3 & left col. pg. 6). 

9.	Regarding claim 5, Troniak discloses the controller is configured to generate a motion plan to exit the elevator at a next time the elevator doors open in response to the mobile robot losing connection with the central system while inside the elevator (the robot reaches the target floor and the elevator door open the robot exit the elevator, even when the robot lost connection with server the robot  exit the elevator and navigate back to lab see at least see at least abstract, right col. pg. 3 and Fig. 1-6).  

10.	Regarding claim 7, Troniak discloses wherein responsive to the mobile robot losing connection with the central system, the controller is configured to cause the mechanical arm to press a button associated with a default floor button (even when the robot lost connection with server, the robot press basement button (basement where the lab. located) and the robot exit the elevator and navigate back to lab, the examiner interprets the basement button as default button see at least see at least abstract, right col. pg. 3 & left col. pg. 6 and Fig. 1-6).  

11.	Regarding claim 8, Troniak discloses wherein responsive to the mobile robot losing connection with a central system, the controller is configured to receive information from one or more of pressure sensors, altimeters, and accelerometers (robot includes IMU sensor/accelerometer see at least right col. pg. 1 and left col. pg. 2), and wherein the controller is - 65 -configured to identify a current floor of the mobile robot based on the received information (the robot identify the current using its sensors, and navigate to elevator and press the button up or down based on the current floor, that means even the robot lost connection with server the robot sensor to determine the current floor see at abstract, right col. pg. 2, left col. pg. 3 and fig. 1-5).  

12.	Regarding claim 9, Troniak discloses causing the motorized base to move to the target location in the elevator further comprises: aligning the one or more wheels of the motorized base to be perpendicular to the elevator doors (as shown in Fig. 5 and Video the robot move to location and align its wheels perpendicular to the elevator door); and causing the motorized base to move to the target location at a speed greater or equal to a threshold speed (move to location with a regular speed/threshold speed as shown in video).  
13.	Regarding claim 10, Troniak discloses causing the motorized base to exit the elevator further comprises: aligning the one or more wheels of the motorized base to be perpendicular to the elevator doors (as shown in Fig. 5 and video the robot aligns its wheels perpendicular to the elevator doors getting ready to exist the elevator); and 
causing the motorized base to exit the elevator at a speed greater or equal to a threshold speed (exit the elevator with a regular speed/threshold speed as shown in video).  
14.	Regarding claim 11, Troniak discloses determining the target location in the elevator (robot move to target location as shown in video) further comprises: 
identifying one or more open locations in the elevator that does not include the one or more individuals, each of the one or more open locations comprising a size greater than or equal to the motorized base; and selecting an identified open location as the target location (once the robot enter the elevator analyze the detect data and select an open space and move and stand in the open space that fit motorize base size as shown in video).  
Troniak does not explicitly disclose image data describe location one or more individuals.
However, Ichinose is directed to elevator system that autonomous mobile robot takes together with person. Ichinose discloses a robot include vision sensor that detect individual inside the elevator as shown in (Fig. 4, 7-8 and 13) and then robot move to available open space that fit the robot base (see at least [¶ 65-71] and Fig. 1-20D)
Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of detecting individuals inside the elevator and select an open space similar to that of the teaching of Ichinose in order to enhance safety. 

14.	Regarding claim 14, Troniak, Tobey, Ichinose, Tsuyohiro and Tatsuo in combination disclose all the limitations of claim 1 as discussed above, Ichinose discloses wherein the controller is further configured to: responsive to determining that the elevator doors are open, determine a number of people already in the elevator; accessing a semantic map of the elevator, the semantic map including a maximum occupancy of the elevator; comparing the maximum occupancy of the elevator to the number of people already in the elevator; and responsive to the number of people already in the elevator being equal to or greater than the maximum occupancy, causing the mobile robot to wait for a next elevator (discloses the system determine the number of human users within the elevator, the system determine the maximum occupancy based on the map, and determine that there is no open space for robot to fit within the elevator due the maximum occupancy was reach, then the robot wait of the next elevator (see at least [¶ 011, 100 & 109]). Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of determining there is no open space for robot to fit within the elevator due the maximum occupancy was reach, then the robot wait of the next elevator similar to that of the teaching of Ichinose in order to enhance safety. 

15.	Regarding claim 15, Troniak discloses wherein the mobile robot is configured to move into the elevator in a first direction relative to the robot body, and wherein the mobile robot is configured to exit the elevator in a second direction relative to the robot body, the second direction opposite from the first direction (as shown in video the robot move in the elevator in direction and robot exit in the opposite direction).  

16.	Regarding claim 18, Troniak, Tobey, Ichinose, Tsuyohiro and Tatsuo in combination disclose all the limitations of claim 1 as discussed above, furthermore, Troniak discloses the controller is further configured to: cause the mechanical arm to press a button inside the elevator associated with opening the door or keeping the door open (the robot use arm to press button of the target floor see at least abstract, left col. pg.2, right col. pg. 3 and pg. 5-6).
Troniak does not explicitly disclose identify an individual outside of the elevator approaching the elevator, the individual within a threshold distance from the elevator.
However, Ichinose discloses the robot detects the user outside elevator within distance as shown in Fig. 2&3. Therefore, from the teaching of Ichinose, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of robot detecting user outside elevator within distance similar to that of the teaching of Ichinose in order to enhance safety. 

17.	Regarding claim 19, Troniak discloses the controller is further configured to: after pressing the button inside the elevator associated with the target floor, causing the mechanical arm to be folded towards the robot body (the robot use arm to press button of the target floor and robot fold its arm towards the body as shown in Fig. 1 and video see at least abstract, left col. pg.2 and pg. 5-6 and Fig. 1).
18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Troniak in view of Tobey, Ichinose, Tsuyohiro and Tatsuo, and further in view of Further in view of Zheng CN106323273.
19.	Regarding claim 6, Troniak discloses further comprising: responsive to exiting the elevator, accessing a semantic map including information associated with floors within a building in which the elevator operates (the robot exist elevator navigate back to floor where the lab. where the robot semantic map see at least right col. pg.1, pg. 2-4 and Fig. 1-2); 
collecting information about a surrounding environment of the mobile robot (collecting data surrounding the robot using vision and LiDAR sensors see at least left col. pg. 2-3 and pg. 4 and Fig. 1-2); 
Troniak does not explicitly disclose querying the semantic map to compare the collected information about the surrounding environment to information in the semantic map associated with each of the floors within the building; determining a score for each floor based on the comparison, the score indicating a similarity between the collected information and the information stored in the semantic map associated with the floor; and selecting a floor associated with a highest score as a current floor.
However, Zheng is directed to robot relocation within building. Zheng discloses robot includes sensor to detect the surrounding area and compare it with the locale map and determine the matching score and the region/floor that indicate the highest score for the candidate region/area till the robot determine the correct region/floor (see at least abstract, [¶ 11, 28 &v 104-105, 107-108 & 113]). Therefore, from the teaching of Zheng, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of the matching the collected data and compare with semantic map and determine match score and select the current region/floor based on the highest matching score similar to that of the teaching of Zheng in order to enhance the robot position accuracy. 
20.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Troniak in view of Tobey, Ichinose, Tsuyohiro and Tatsuo and further in view of Nonaka et al. US2008/0184375.
21.	Regarding claim 16, Troniak, Tobey, Ichinose, Tsuyohiro and Tatsuo in combination disclose all the limitations of claim 1 as discussed above, Troniak further discloses the controller is further configured to: identify a location of an access control system associated with the elevator that is outside of the elevator (the robot identify the control access panel see at least left col. pg. 7 and Fig. 1); cause the motorized base to move to a location within a threshold distance from the access control system (the robot identify the control access panel and move within a distance to control panel as shown in Fig. 1see at least left col. pg. 7 and Fig. 1);
causing the motorized base to move to the location within the threshold distance from the elevator to press the button outside of the elevator to call the elevator (as shown in Fig. 1/video the robot identified the elevator and move within a distance of elevator, and the robot use arm to press call button see at least abstract, right col. pg. 1, pg. 5-6 and Fig. 1-5)
Troniak does not explicitly disclose present access control credentials to the access control system; and responsive to the access control system granting access. 
Nonaka is directed to autonomous mobile robot accessing authorize building. Nonaka discloses the robot generate a specific code to access an elevator see at least [¶ 343].
Therefore, from the teaching of Nonaka, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of robot proving its credential to access the elevator similar to that of the teaching of Ichinose in order to enhance security. 

22.	Regarding claim 17, Troniak, Tobey, Ichinose, Tsuyohiro and Tatsuo in combination disclose all the limitations of claim 1 as discussed above, Troniak further discloses the controller is further configured to: identify a location of an access control system associated with the elevator that is inside of the elevator (the robot identify the control access panel as shown in video see at least left col. pg. 7 and Fig. 1 & video);  - 67 -cause the motorized base to move to a location within a threshold distance from the access control system (as shown in Fig. 1 the robot move within a distance from the control panel); causing the motorized base to move to the target location in the elevator (robot move to target location inside the elevator see at least abstract, pg. 2-3 and right col. pg. 6); 
Troniak does not explicitly disclose present access control credentials to the access control system; and responsive to the access control system granting access. 
Nonaka is directed to autonomous mobile robot accessing authorize building. Nonaka discloses the robot generate a specific code to access an elevator, the robot provide the access code either outside or inside the elevator see at least [¶ 343]. Therefore, from the teaching of Nonaka, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Troniak to use the technique of robot proving its credential to access the elevator similar to that of the teaching of Ichinose in order to enhance security. 

Conclusion

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667